Citation Nr: 1815235	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-08 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Evaluation of lumbosacral strain with degenerative changes, rated as 10 percent disabling from April 19, 2007 to January 13, 2014, and rated as 20 percent disabling thereafter.

2.  Entitlement to a total disability evaluation based on individual employability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to October 1974 and from January 1975 to July 1992.

This matter came before the Board of Veterans Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The RO issued a rating decision in December 2015 which increased the Veteran's lumbar spine disability rating from 10 percent to 20 percent effective January 13, 2014.  Because that decision constituted a partial grant of benefits sought on appeal, the issue of higher evaluations remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2016, the Board remanded the issues on appeal for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims ("the Court") has held that a remand by the Board imposes a duty on the Secretary of Veterans Affairs to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  It further instructed that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Id.

In its August 2016 remand, the Board requested an addendum VA examination regarding the Veteran's lumbar spine.  The Board requested findings regarding limits on functional ability during flare ups, to be expressed in terms of additional degrees of limitation of motion during the flare ups.  An opinion was also requested regarding how pain, weakness, fatigability or incoordination could limit functional ability when the spine is repeatedly used over a period of time, expressed in terms of additional degrees of limitation of motion.  The Board asked that if an opinion would be speculative, the examiner should state whether this was due to a need for further information or due to the limits of medical knowledge.

A VA medical opinion was obtained in January 2017.  Regarding flare ups, the opinion notes that the Veteran did report constant pain with periodic unpredictable increases in intensity.  The opinion does not provide the requested findings regarding limits on functional ability during those flare ups, stating that "[i]t is not possible to predict any additional limits on functional ability during these periods in terms of additional degrees of limitation of motion as a hands-on medical evaluation would be required during such a flare-up."  An opinion that declines to offer an opinion as to additional functional loss during flare ups due to a lack of direct observation of functionality under those circumstances, as this one, is inadequate.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Instead, the examiner is required to elicit relevant information as to the Veteran's flare ups, ask the Veteran to describe additional functional loss and then estimate the functional loss due to flare ups based on all the evidence of record.  Id. at 34-35.  As the medical evidence indicates that the Veteran experiences flare ups but the requested information regarding functional loss during flare ups has not been provided, a new examination, at which such information can be obtained, is required upon remand.

The August 2016 Board remand also requested a VA examination regarding the issue of TDIU, asking for an examination to be conducted by a vocational or similar specialist to consider the effect of the Veteran's service-connected disabilities on employability.  The Veteran's representative, in an Informal Hearing Presentation submitted in January 2018, contends that the Veteran was never afforded the requested examination.  The Board's review of the record indicates that this is the case, as the record does not contain an examination by a vocational examiner or an examination that considers the impact upon employability of all of the Veteran's service-connected disabilities.  While vocational rehabilitation records were obtained and associated with the file, this is not equivalent to obtaining the required examination from a vocational specialist.  The Board also notes that the March 2017 Supplemental Statement of the Case only lists the January 2017 VA addendum opinion regarding the spine in its list of evidence.  While that addendum offers an opinion on the impact of the Veteran's spine disability upon employability, it was not performed by a vocational or similar specialist and does not consider the Veteran's other service-connected disabilities, and therefore does not comply with the remand directives.  The requested examination must therefore be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current level of severity of his lumbar spine disability.  The examiner should review the file and provide a complete rationale for all opinions expressed.  

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, including testing on the opposite joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Consider all complaints of flare ups. In doing so, the VA examiner must inquire whether the Veteran has had any periods of flare ups. If range of motion testing could be performed during a flare up, indicate whether pain, weakness, fatigability or incoordination significantly limits functional ability with flare ups. If it is not possible to provide a response without resorting to mere speculation, and after doing everything that reasonably should be done to become informed, provide a clear explanation of why a response could not be provided without resorting to mere speculation. If the Veteran has reported any periods of flare ups, but range of motion testing could not be conducted during a flare up, state the severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, according to the Veteran, to what extent, if any, they affect functional impairment. See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

A detailed rationale is requested for all opinions provided. If an opinion cannot be provided without resorting to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After the completion of the above development, schedule a VA examination to be conducted by a vocational or similar specialist, if possible, to help ascertain the effect of the service -connected disabilities on employability.  The examiner should review the file and provide a complete rationale for all opinions expressed.  

The examiner should provide an opinion as to the Veteran's occupational impairments and limitations resulting from all service-connected disabilities.  

In rendering the opinion, the examiner should consider the Veteran's education, special training and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  

3.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

4.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




